EXHIBIT 10.1

 

CONSENT TO EXTENSION OF WAIVER

TO REVOLVING CREDIT, TERM LOAN



AND

SECURITY AGREEMENT

 

CONSENT, dated as of August 31, 2017 (this "Consent"), to extension of the
Waiver, dated as of August 14, 2017 (as amended, amended and restated, restated,
supplemented or otherwise modified from time to time, the "Waiver"), to the
Revolving Credit, Term Loan and Security Agreement dated as of March 31, 2017
(as amended, amended and restated, restated, supplemented or otherwise modified
from time to time, the "Loan Agreement"), by and among GEE GROUP INC., an
Illinois corporation ("Holdings"), SCRIBE SOLUTIONS, INC., a Florida corporation
("Scribe"), AGILE RESOURCES, INC., a Georgia corporation ("Agile"), ACCESS DATA
CONSULTING CORPORATION, a Colorado corporation ("Access"), TRIAD PERSONNEL
SERVICES, INC., an Illinois corporation ("Triad Personnel"), TRIAD LOGISTICS,
INC., an Ohio corporation ("Triad Logistics"), PALADIN CONSULTING, INC., a Texas
corporation ("Paladin"), BMCH, INC., an Ohio corporation ("BMCH"), GEE GROUP
PORTFOLIO INC., a Delaware corporation and the surviving corporation of the
merger of SNI HOLDCO INC., a Delaware corporation, with and into GEE Group
Portfolio Inc., a Delaware corporation ("SNI Holdings"), and SNI COMPANIES, a
Delaware corporation ("SNI" and together with Holdings, Scribe, Agile, Access,
Triad Personnel, Triad Logistics, Paladin, BMCH, SNI Holdings and each other
Person joined thereto as a borrower from time to time, collectively, the
"Borrowers" and each a "Borrower"), each Subsidiary of Holdings listed as a
"Guarantor" on the signature pages thereto (together with each other Person
joined thereto as a guarantor from time to time, collectively, the "Guarantors",
and each a "Guarantor", and together with the Borrowers, collectively, the "Loan
Parties" and each a "Loan Party"), the lenders which now are or which thereafter
become a party thereto that make Revolving Advances thereunder (together with
their respective successors and assigns, collectively, the "Revolving Lenders"
and each a "Revolving Lender"), the lenders which now are or which thereafter
become a party thereto that made or acquire an interest in the Term Loans
(together with their respective successors and assigns, collectively, the "Term
Loan Lenders" and each a "Term Loan Lender", and together with the Revolving
Lenders, collectively, the "Lenders" and each a "Lender"), PNC BANK, NATIONAL
ASSOCIATION ("PNC"), as administrative agent for the Lenders (together with its
successors and assigns, in such capacity, the "Administrative Agent") and as
collateral agent for the Lenders (together with its successors and assigns, in
such capacity, the "Collateral Agent"), and MGG INVESTMENT GROUP LP, as term
loan agent (together with its successors and assigns, in such capacity, the
"Term Loan Agent" and together with the Administrative Agent and the Collateral
Agent, each an "Agent" and, collectively, the "Agents").

 

WHEREAS, the Borrowers, the Guarantors, the Agents and the Required Lenders wish
to extend the time for the Loan Parties to deliver certain materials required
under Section 5 of the Waiver as hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 



  1

   



 

1. Definitions. All terms used herein that are defined in the Loan Agreement and
not otherwise defined herein shall have the meanings assigned to them in the
Loan Agreement.

 

2. Consent. The Required Lenders hereby consent to extending the time by which
the Loan Parties must deliver the materials described in clauses (i) and (ii) of
Section 5 of the Waiver from the date that is twenty (20) days after the Waiver
Amendment Effective Date to October 3, 2017. The Loan Parties hereby
acknowledge, agree and confirm that failure to timely comply with any of the
requirements set forth in Section 5 of the Waiver (as modified pursuant to the
previous sentence) shall result in an immediate Event of Default.

 

3. Conditions to Effectiveness. This Consent shall become effective only upon
satisfaction in full, in a manner reasonably satisfactory to the Agents, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied or waived being herein called the "Consent Effective
Date"):

 

(a) The Agents shall have received this Consent, duly executed by the Loan
Parties, each Agent and the Required Lenders.

 

(b) Except to the extent provided in this Consent, no Default or Event of
Default shall have occurred and be continuing on the Consent Effective Date or
result from this Consent becoming effective in accordance with its terms.

 

(c) The Borrowers shall have paid to the Administrative Agent, for the pro rata
benefit of the Lenders, a consent fee equal to $73,750 (the "Consent Fee"),
which fee shall be fully earned, due and payable in full on the Consent
Effective Date. The Loan Parties, the Agents and the Lenders hereby acknowledge
and agree that upon payment in full of the Consent Fee, the Loan Parties shall
be permitted to add back the amount of the Consent Fee to the calculation of
EBITDA for the applicable period.

 

4. Continued Effectiveness of the Loan Agreement and Other Documents. Each Loan
Party hereby (i) acknowledges and consents to this Consent, (ii) confirms and
agrees that the Loan Agreement and each Other Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects except that on and after the Consent Effective
Date all references in any such Other Document to "the Loan Agreement", the
"Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended or
modified by this Consent, and (iii) confirms and agrees that to the extent that
any such Other Document purports to assign or pledge to the Collateral Agent for
the benefit of the Agents and the Lenders, or to grant to the Collateral Agent
for the benefit of the Agents and the Lenders a security interest in or Lien on,
any Collateral as security for the Obligations of the Loan Parties from time to
time existing in respect of the Loan Agreement (as amended hereby) and the Other
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects. This Consent does not and
shall not affect any of the obligations of the Loan Parties, other than as
expressly provided herein, including, without limitation, the Loan Parties'
obligations to repay the Loans in accordance with the terms of Loan Agreement,
or the obligations of the Loan Parties under any Other Document to which they
are a party, all of which obligations shall remain in full force and effect.
Except as expressly provided herein, the execution, delivery and effectiveness
of this Consent shall not operate as a waiver of any right, power or remedy of
the Agents or any Lender under the Loan Agreement or any Other Document, nor
constitute a waiver of any provision of the Loan Agreement or any Other
Document.

 



  2

   



 

5. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against any Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under the Loan Agreement and the
Other Documents and (b) each Agent and each Lender has heretofore properly
performed and satisfied in a timely manner all of its obligations to such Loan
Party and its Affiliates under the Loan Agreement and the Other Documents.
Notwithstanding the foregoing, the Agents and the Lenders wish (and each Loan
Party agrees) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agents' and the Lenders' rights, interests, security and/or remedies
under the Loan Agreement and the Other Documents. Accordingly, for and in
consideration of the agreements contained in this Consent and other good and
valuable consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Consent
Effective Date and arising out of, connected with or related in any way to this
Consent, the Loan Agreement or any Other Document, or any act, event or
transaction related or attendant thereto, or the agreements of any Agent or any
Lender contained therein, or the possession, use, operation or control of any of
the assets of each Loan Party, or the making of any Loans, or the management of
such Loans or the Collateral, in each case, on or prior to the Consent Effective
Date.

 

As to each and every claim released hereunder, each Loan Party hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 



  3

   



 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 5. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Loan
Agreement or any of the Other Documents or any of its obligations thereunder, or
the validity, priority, enforceability or the extent of Collateral Agent's Lien
on any item of Collateral under the Loan Agreement or the Other Documents. If
any Loan Party or any of its respective successors, assigns, or officers,
directors, employees, agents and attorneys, or any Person acting for or on
behalf of, or claiming through it violate the foregoing covenant, such Person,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as the Released Parties may sustain as a
result of such violation, all reasonable attorneys' fees and costs incurred by
the Released Parties as a result of such violation.

 

6. Miscellaneous.

 

(a) This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Consent by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart of this Consent.

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Consent for any other
purpose.

 

(c) This Consent shall be governed by, and construed in accordance with, the
laws of the State of New York.

 



  4

   



 

(d) Each Loan Party hereby acknowledges and agrees that this Consent constitutes
a "Other Document" under the Loan Agreement. Accordingly, it shall be an Event
of Default under the Loan Agreement if (i) any representation or warranty made
by a Loan Party under or in connection with this Consent shall have been untrue,
false or misleading in any material respect when made, or (ii) any Loan Party
shall fail to perform or observe any term, covenant or agreement contained in
this Consent.

 

(e) Any provision of this Consent that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(f) The Borrowers will pay on demand all reasonable fees, costs and expenses of
the Agents and the Lenders party to this Consent in connection with the
preparation, execution and delivery of this Consent or otherwise payable under
the Loan Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders party
to this Consent.

 

[remainder of page intentionally left blank]

 



  5

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered as of the date set forth on the first page hereof.

 

 



BORROWERS:

GEE GROUP INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



SCRIBE SOLUTIONS INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



AGILE RESOURCES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 



ACCESS DATA CONSULTING CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



TRIAD PERSONNEL SERVICES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



TRIAD LOGISTICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



PALADIN CONSULTING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 



  6

   



 



BMCH, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



GEE GROUP PORTFOLIO INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



SNI COMPANIES

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 



  7

   



 



AGENTS:

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 



By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



MGG INVESTMENT GROUP LP,

 

 

as Term Loan Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Revolving Lender and a Term Loan Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



MGG SPECIALTY FINANCE FUND LP,

 

 

as a Term Loan Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 



  8

   



 



MGG SF EVERGREEN FUND LP,

 

 

as a Term Loan Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 



MGG SF DRAWDOWN UNLEVERED FUND LP,

 

 

as a Term Loan Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MGG SF EVERGREEN UNLEVERED FUND LP,

 

 

as a Term Loan Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 



 

 



9

